O’DONNELL, Judge,
concurring in part and dissenting in part:
I agree that the evidence of previous civilian convictions was inadmissible. However, I believe that the appellant was prejudiced thereby and would return the case for a rehearing on the sentence.
The Government contends that the appellant affirmatively waived the error and therefore is entitled to no relief. I disagree. As I view the facts, the civilian defense counsel failed to object to the evidence because he was not fully cognizant of the law in this area. He did not, in my opinion, intentionally leave the matter “in dispute at the trial level in order to gain a tactical advantage either at trial or subsequently on appeal.” United States v. Heflin, 1 M.J. 131, 133 (C.M.A.1975). Accordingly, we may consider the error and test for prejudice. United States v. Heflin, supra; United States v. Morales, 1 M.J. 87 (C.M.A.1975). Unlike the majority, I am convinced that the appellant was prejudiced by the admission of the previous conviction.
Even if it could be concluded that there was an affirmative waiver, I believe that we may still consider the error under the aegis of the plain-error rule.* The inadmissibility of the documents was plain and the effect of the error was substantial. The appellant was convicted of aggravated assault for which he received the maximum punishment. The inadmissible previous convictions related in large part to the same kind of criminal activity — unlawful entry, assault and battery, and two separate convictions for aggravated assault. Under the circumstances, the receipt of the evidence was manifestly unfair to the appellant.

The federal plain-error rule provides: “Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.” Rule 52(b), Federal Rules of Criminal Procedure. The new Military Rules of Evidence adapted Rule 52(b) for use in military practice at Rule 103(d).